DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2020 has been entered.  Claims 1-20 are presented for examination.    


Allowable Subject Matter
Claims  1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art or record fails to reasonably disclose the combination of elements as claimed and arranged by the applicant.  Applicant’s remarks traversing the obviousness rejections are persuasive.
	The examiner has found the following prior art best matching the applicant’s claims:
	Teng (US Publication No. 20130318158 A1) and 
	Beausoleil (US Publication No. 20140143358 A1).


receiving, by a first device (host device 101 – Fig. 1, a smart phone being the host device – paragraph 0019), a plurality of messages from a server (remote server 121 – Fig. 1, or email server – paragraph 0079)  over a first network (a network 119 – Fig. 1, paragraphs 0019 and 0020, the network 119 is Internet);   (Fig. 12 – 1201, paragraph 0079 and Fig. 1, “the host device 101 receives 1201 an update of certain content on a host application.  For example, a host email application on the host device 101 may receive a new email from an email server connected to the host device 101.”  Paragraph 0046 – “ the host application 105 provides to the user … data retrieved from the remote server 121 via network 119.”  The host device receives from a server an email over the network 119. It is obvious that the host device receives from a server a plurality of email messages over the network 119.) 
updating a first mailbox (the mailbox of the host email application) on the first device (host device 101 – Fig. 1, a smart phone being the host device – paragraph 0019)  with the plurality of messages, the first mailbox being associated with a mail account; (paragraph 0079 – “a host email application on the host device 101 may receive a new email from an email server connected to the host device 101.”  Paragraph 0023 and Fig. 2– “The UI 200 of the content of the host email application displayed on the host device 101 displays emails of the user retrieved from a remote email server via the network 119.”  Fig. 2A illustrates that messages are displayed in a mailbox of the host email application.  It is implied that the messages displayed in the mailbox of the host email application are associated with a mail account.  As the host device 101 displays, via the UI 200 of the host email application, the message received 
sending the plurality of messages to a second device (client device 103 – Fig. 1) over a second network (paragraph 0036 and Fig. 1, “a communication channel 117.  The communication channel 117 may include a wireless protocol such as BLUETOOH”) that is different than the first network (a network 119 – Fig. 1, paragraphs 0019 and 0020, the network 119 is Internet), the second mailbox being associated with the mail account. (paragraphs 0036, 0046 – “The user of the host device 101 may establish an application level connection between the host application 105 and a corresponding client application 111 on the client device 103 in order to synchronize ….  Once synchronized, the data corresponding to the content (e.g., an email…) displayed by the host application on the host device 101 is sent to the client device 103 and is 
displayed by the client application of the client device 103.”  Paragraph 0067 discloses “host device 101 transmits the actual encoded-format content [of the email] of the host application 105 to the client device 103 rather than merely a rendered image of the content.”  The message received from the server via network 119 by the host device 101 is sent to the client device over a different network, that is the communication channel 117.  Fig. 2B illustrates that messages in a mailbox of the client email application.  It is inherent that the messages in a mailbox of the client email application is associated with a mail account. At least based on the synchronized messages in the client email application and the host email application, it is implied that the mailbox of the client email application is associated with the same mail account as the mailbox of 
Beausoleil discloses sending the plurality of messages to a second device (the terminal hosting client app 130 – Fig. 1), based on a determination that a second mailbox on the second device has not been updated with the plurality of messages, ([0050] – “the mailbox service layer or alternatively the message service layer can cache a model of the messages of an account, but only deliver relevant 
portions to the client application[.]”  “the account may have over one hundred new messages, but instead of transferring all the messages to the client application, the first fifty messages are transmitted.”  The account is updated with new messages.  In order to determine that messages are new to the account, it is implied that it is determine that the account has not been updated with such messages.)
wherein sending the plurality of message to the second device comprises sending identifiers and content of a first set of the plurality of messages (e.g., the first fifty messages) before sending identifiers of a second set of the plurality of messages (e.g., the second batch of fifty messages). ([0050] – “the account may have over one hundred new messages, but instead of transferring all the messages to the client application, the first fifty messages are transmitted.  Windows/batches of fifty messages can be dynamically transmitted as the user scrolls or requests more messages.”  Messages are inherently associated with their identifiers and content.  Sending the messages is considered as sending identifiers and content of messages.)


	Claims 8 and 15 are allowed for reason similar as these for claim 1.
The remaining claims are allowed because of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiwei Y. Stiltner/
Examiner, Art Unit 2451


/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451